DETAILED ACTION
Claims 1 and 3-11 are presented for examination, wherein claims 1, 3, 7, and 10 are currently amended; plus, claims 3-9 are withdrawn. Claim 2 is cancelled.
The 35 U.S.C. § 103 rejection of claim 1 and 10 over Fischer is withdrawn as a result of the amendments of claims 1 and 10.
The 35 U.S.C. § 103 rejection of claim 11 over Fischer as modified is withdrawn as a result of the amendments of claim 1, from which claim 1 depends.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2017/0117511).
Regarding newly amended limitation claim 1, Takahashi teaches a battery (e.g. item 10) with an exterior body (e.g. item 11), an electrode stack (e.g. item 12) located within said exterior body, and a pair of electrodes (e.g. item 13a and 13b) that are electrically connected to said stack and extend through said exterior body to the outside of said exterior body (e.g. ¶¶ 0078-79 and 83 plus e.g. Figures 1A-2B), said exterior body reading on “case configured to house a stacked body,” said exterior body comprising:
(1)	a pair of wave portions (e.g. items 31) shaped as waves, wherein said wave portions are opposite to one another, contacting top and bottom portions of said electrode stack in the stacking direction of said electrode stack (e.g. ¶¶ 0068-71, 97, 138-141, 147-148, and 264-267 plus e.g. Figures 1A-2B, 7, 10A-E, 12E-15C, 23), reading on “two opposed contact parts in contact with the stacked body;” and,
(2)	a pair of flat bonding portions (e.g. items 33) located on opposite sides of said exterior body, said bonding portions integrally connected with said pair of wave portions, wherein said pair of bonding portions and said of wave portions are shaped from one film folded over and edge portions bonded to corresponding edge portions on an opposite side of said fold (e.g. ¶¶ 0073, 80-82, 85, 117 plus e.g. Figures 1A-D, 2A-B, 3B, 4B-5E, 6E-7, 10A-E, and 12E),
wherein said exterior body may be formed of a flexible film with high water resistance and high gas resistance, said film may be composed of a layered film in which a metal foil and an insulator film are stacked, wherein said metal film may be a foil composed of e.g. aluminum, stainless steel, or nickel steel; plus, said insulator film may be a single-layer film selected from a hybrid material film containing an organic material (e.g., an organic resin or fiber) and an inorganic material, wherein said organic resin may be e.g. polypropylene, polyethylene, or nylon (e.g. ¶¶ 0111-12 and 153),
noting said metal foil composed of e.g. aluminum, stainless steel, or nickel steel of each of said pair of flat bonding portions reads on “spring structure,” as claimed, reading on “two spring structures connecting the two opposed contact parts with each other” and the newly added limitation “the two opposed contact parts and the two spring structures are integrally molded.”

Takahashi teaches said exterior body may be formed of a flexible film with high water resistance and high gas resistance, said film may be composed of a layered film in which a metal film and an insulator film are stacked, wherein said insulator film may be a single-layer film selected from a hybrid material film containing an organic material (e.g., an organic resin or fiber) and an inorganic material, wherein said organic resin may be e.g. polypropylene, polyethylene, or nylon (e.g. supra), but does not expressly teach said exterior body “is made of fiber reinforced plastic.”
However, it would have been obvious to incorporate a combination of both said organic resin and said fiber together in said hybrid material film, since they are offered as two options in said hybrid material, see also e.g. MPEP § 2144.06(I), reading on “the case is made of fiber reinforced plastic.”

Regarding claim 10, Takahashi is applied as provided supra, with the following modifications.
Still regarding newly amended independent claim 10, Takahashi teaches said battery with said exterior body, said electrode stack located within said exterior body, and said pair of electrodes electrically connected to said stack and extending through said exterior body to the outside of said exterior body (e.g. supra), reading on “cell stack,” said battery comprising:
(2)	said electrode stack in which a plurality of positive electrodes (e.g. item 72 plus 78), a plurality of negative electrodes (e.g. items 74 plus 79), and a plurality of solid electrolyte layers substituting for separators (e.g. items 73) are stacked to form two or more cells therein, and wherein said positive electrode may use a composite oxide with an olivine crystal structure, a layered rock-salt crystal structure, or a spinel crystal structure; said negative electrodes may use an alloy-based material or an oxide which uses an alloying/dealloying reaction with lithium; plus, said solid electrolyte may be e.g. a sulfide-based inorganic material (e.g. ¶¶ 0171, 178-184, 187-199, and 207-222), noting that said positive electrode active material, negative electrode active material, and electrolyte are each solid, so the battery is an “all-solid-state battery cell,” reading on “a stacked body in which at least two all-solid-state battery cells are stacked,”
wherein said electrode stack is located within said exterior body such that said pair of wave portions contact top and bottom portions of said electrode stack in the stacking direction of said electrode stack (e.g. supra), reading on “the stacked body is inserted into the case and both ends of the stacked body in a stacking direction come into contact with the two opposed contact parts, respectively,”
wherein said pair of wave portions shaped as waves are formed by pressing (e.g. embossing) so that the projections and depressions formed on said film form an accordion or bellows structure (e.g. ¶0114),
wherein said pair of wave portions are stretched before bonding to form a tensile force in a folded are as well as said bonding portions (e.g. ¶¶ 0138-141 and 147-148), so would cause at least one edge of said exterior body wave portions to compress said electrode stack, reading on “the two opposed contact parts are pressed in the stacking direction of the stacked body.”

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2017/0117511), as provided supra, in view of Nagata et al (JP 2014/160572).
Regarding claim 11, Takahashi is applied as provided supra, with the following modifications.
Still regarding claim 11, Takahashi teaches or suggests said all-solid-state battery of claim 10, as provided supra, wherein said cell may contain silicon or silicon oxide as its negative electrode active material (e.g. ¶¶ 0193-194), reading on “the all-solid-state battery cell is a … battery cell containing silicon in its negative electrode,” but does not expressly teach said cell is “a sulfide battery cell.”
However, Nagata teaches a positive electrode mixture layer for use in all-solid-state lithium-sulfur batteries having an excellent charge/discharge capacity, said battery may include a negative electrode using a lithium-silicon alloy or silicon oxide negative electrode active material and positive electrode mixture layer using sulfur or sulfur compound positive electrode active material (abstract plus ¶¶ 0001-05, 09-23, and 49). Further, Nagata teaches a positive electrode mixture layer provides an all-solid-state battery in which it is incorporated with improved charge/discharge capacity (e.g. abstract plus e.g. ¶¶ 0009, 19-20, 24, and 79).
As a result, it would have been obvious to use the positive electrode mixture layer of Takahashi, which includes a sulfur or sulfur compound positive electrode active material, in the rechargeable battery of Takahashi, since Nagata teaches a positive electrode mixture layer provides an all-solid-state battery in which it is incorporated with improved charge/discharge capacity.
Takahashi as modified reading on “the all-solid-state battery cell is a sulfide battery cell containing silicon in its negative electrode.”
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haag et al (US 2018/0269518);
Tashiro (JP 2017/212120), as provided in an IDS;
Tsujiko (JP 2014/107085), as provided in an IDS;
Dube (US 2011/0177377), and
Mao et al (US 2009/0123833).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723